DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	This application claims priority from provisional application 62316128, filed 03/31/2016.
Status of Claims
	Claims 28-47 are pending.
	Claims 33, 42, and 47 have been withdrawn from consideration.
	Claims 1-27 have been cancelled.

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 5A) and Sub-species 7 (Figures 19AB) in the reply filed on 09/14/2021 is acknowledged.
Upon further review Claims 33, 42, and 47 have been withdrawn as being directed at a non-elected embodiment.  Specifically the apexes connected to the bridges of the elected embodiment are slightly offset circumferentially in the figures, not aligned.
Information Disclosure Statement
The Information Disclosure Statement filed on 05/10/2021 has been considered by the examiner.  The information disclosure statement has numerous citations stricken through. The applicant has cited documents from numerous US applications. They are stricken through because the office actions and other correspondence within those applications are not documents relevant to the patentability of the current claims. These documents may have citations to relevant documents, but the documents themselves are not relevant. They are not addressing the same claim language and were not drafted with the current claims in mind.

Specification
The disclosure is objected to because of the following informalities: missing/outdated priority information.  Since the filing of this application at least one of the parent applications have been issued patent numbers.  The priority information within the first line of the specification must be amended to disclose these patent numbers.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 28-32, 34-41, and 43-46 is/are rejected under 35 U.S.C. 102(a)(1)&(2) as being anticipated by Denison et al (Denison) US 9,220,615 B2.
	Denison discloses the invention substantially as claimed being a self-expanding stent comprising a plurality of rings 12/12a/12b/12c/  etc spaced about a longitudinal axis comprising a plurality of struts forming apex and troughs and a plurality of flexible bridge members connecting the rings at adjacent apexes comprising a plurality of different geometries 16/38 (Figure 1).
	In regards to the claimed general shapes Denison discloses a first set of bridges with a general S shape 38 including two round bends (Figure 1 and the upper middle embodiment of Figure 31) and a second set of bridges 16.  Denison further discloses a plurality of other shaped bridges which can be interchanged with those shown including 
	In regards to the orientation, Denison discloses the bridges of the left side of a transverse center/midpoint plane are oriented as mirrors of the bridges of the right side (Shown best in Figure 1).
	In regards to claims 32, 41, and 46, Denison teaches that the spacing of the bridges can be varied such that there are at least 1 unattached apex between each attached apex (Figure 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHRISTOPHER D. PRONE/
Primary Examiner, Art Unit 3774